Title: To James Madison from James Monroe, 20 October 1824
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Washington October 20th 1824
        
        Mrs Douglas, with two of her daughters, having intimated their intention to visit Virginia, & to take Richmond, & some of the upper counties, including orange in their route, I have taken the liberty to give them this introduction to yours & Mrs Madisons acquaintance. They are of New

York, & well respected there, & my nephew Lt Monroe having married one of her daughters, excite a strong motive with me, that they should be known to & kindly recd. by our friends. With great respect & sincere regard dear Sir yours
        
          James Monroe
        
      